UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2409


In Re:   THEODORE THOMAS WAGNER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                (2:02-cr-00181; 2:11-cv-02218-PMD)


Submitted:   March 19, 2012                 Decided:   April 11, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Theodore Thomas Wagner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theodore Thomas Wagner filed a petition for writ of

mandamus and a supplemental mandamus petition challenging the

district court’s order construing as a 28 U.S.C. § 2255 (West

Supp.   2006)      motion     a    pleading         transferred       from    the    Northern

District     of     Texas     and        dismissing      it     without      prejudice       as

successive.        We conclude that Wagner is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr    v.    United    States

Dist.     Court,      426    U.S.        394,    402    (1976);       United       States    v.

Moussaoui,      333    F.3d       509,    516-17       (4th    Cir.   2003).         Further,

mandamus     relief     is    available         only    when    the    petitioner      has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                         Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Wagner is not available by way of

mandamus.     Accordingly, we grant Wagner’s motion to proceed pro

se and deny the petitions for writ of mandamus.                                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented         in     the    materials      before       the    court    and

argument would not aid the decisional process.

                                                                            PETITION DENIED

                                                2